F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 20 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    EDMUND WRIGHT,

                Petitioner-Appellant,

    v.                                                   No. 00-2464
                                              (D.C. No. CIV-99-1184 MV/WWD)
    JOE R. WILLIAMS, Warden, Lea                          (D. N.M.)
    County Correctional Facility;
    ATTORNEY GENERAL FOR THE
    STATE OF NEW MEXICO,

                Respondents-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , ANDERSON , and KELLY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Edmund Wright, applying for a certificate of appealability (COA)

pursuant to 28 U.S.C. § 2253(c), seeks to appeal the district court’s dismissal of

his petition for a writ habeas corpus pursuant to 28 U.S.C. § 2254. Because we

determine that petitioner has failed to demonstrate a “substantial showing of the

denial of a constitutional right,”   see § 2253(c)(2), we deny his application and

dismiss the appeal.

       Under the Antiterrorism and Effective Death Penalty Act of 1996, codified

in relevant part at 28 U.S.C. § 2254(d),

       a state prisoner will be entitled to federal habeas corpus relief only if
       he can establish that a claim adjudicated by the state courts “resulted
       in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States,” or “resulted in a decision that
       was based on an unreasonable determination of the facts in light of
       the evidence presented in the State court proceeding.” Further,
       “a determination of a factual issue made by a State court shall be
       presumed to be correct.” That presumption of correctness is
       rebuttable only “by clear and convincing evidence.”     Id.

Boyd v. Ward , 179 F.3d 904, 911-12 (10th Cir. 1999) (quoting § 2254(d) &(e)(1)).

The Supreme Court has determined that a state court decision is “contrary to”

clearly established federal law “if the state court arrives at a conclusion opposite

to that reached by [the Supreme] Court on a question of law or if the state court

decides a case differently than [the Supreme] Court has on a set of materially

indistinguishable facts.”   Williams v. Taylor , 529 U.S. 362, 412-13 (2000). A state

court decision is an unreasonable application of federal law “if the state court

                                            -2-
identifies the correct governing legal principle from this Court’s decision but

unreasonably applies that principle to the facts of the prisoner’s case.”         Id. at 413.

The district court concluded that Mr. Wright was not entitled to federal

habeas relief because he had not satisfied this standard, and denied his request

for a COA.

       In his application for COA, Mr. Wright raises the same issues raised in his

habeas petition: (1) the trial court erred by failing to grant his motion to suppress

evidence; (2) the court erred at sentencing by enhancing each of his convictions;

and (3) the court erred by enhancing his convictions with prior convictions that

were more than ten years old. We have reviewed the entire record, including the

magistrate judge’s report and recommendation adopted by the district court, and

petitioner’s brief and application for a COA. For substantially the same reasons

set forth in the report and recommendation filed on September 7, 2000, we agree

that Mr. Wright has failed to meet his burden, with additional explanation as to

issue two.

       Mr. Wright argues that his sentence was wrongfully enhanced because his

three convictions for assaulting three different officers during his arrest arose out

of the same occurrence or transaction. It is true that when multiple          prior felony

convictions arise out of a unified course of events, those convictions will count as

only a single prior felony conviction for enhancement purposes.             See State v.


                                             -3-
Baker , 562 P.2d 1145, 1146 (N.M. Ct. App. 1977)     . Mr. Wright’s most recent

assault convictions, however, are not the    prior felony convictions the court used

to enhance his sentence -- they are the convictions themselves that are subject to

enhancement. As the court in     Baker noted, each new felony conviction, even

though related to a single event, may be enhanced by a prior felony conviction.

See id. at 1148.

       The state district court enhanced each of Mr. Wright’s convictions with

three prior felony convictions: one for auto burglary from September 1982; one

from February 1983 for convictions for assault with intent to commit a violent

felony, attempted criminal sexual penetration, and residential burglary; and one

for convictions for arson and commercial burglary for which he was sentenced in

May 1987. See R. Doc 12, Ex. E, F. Clearly, the court followed the      Baker rule.

Mr. Wright has failed to make a substantial showing of the denial of a

constitutional right in this regard.




                                            -4-
We DENY petitioner’s application for a COA and DISMISS the appeal.

The mandate shall issue forthwith.

                                         Entered for the Court



                                         David M. Ebel
                                         Circuit Judge




                                 -5-